             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

MELODY G. WHITE,                 *
                                 *
      Plaintiff,                 *
                                 *
vs.                              * CIVIL ACTION NO. 19-00847-WS-B
                                 *
ANDREW M. SAUL,                  *
Commissioner of Social           *
Security,                        *

      Defendant.

                            ORDER

      After due and proper consideration of the issues raised,

and there having been no objections filed, the recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B)

and dated April 1, 2020, is ADOPTED as the opinion of this

Court.

      DONE this 2nd day of April, 2020.



                               ____________________________
                                s/William H. Steele
                               UNITED STATES DISTRICT JUDGE
